MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), remains binding on this court until the Supreme Court overrules it. See United States v. Velasquez-Reyes, 427 F.3d 1227, 1229 (9th Cir.2005).
Further, appellant concedes his claim that the district court erred in denying his pretrial motion that sought to exclude, under the Confrontation Clause, warrants of deportation documenting his prior removals from this country is foreclosed by this court’s decision in United States v. Bahena-Cardenas, 411 F.3d 1067, 1075 (9th Cir.2005) (concluding that warrants of deportation are not “testimonial” in nature within the meaning of the Confrontation Clause).
Accordingly, we grant the government’s motion for summary affirmance.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.